 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10

11   ALEXANDER STROSS, an                         Case No.: 2:18-cv-02715-WBS-EFB
     individual,
12

13   Plaintiff,
                                                  ORDER ON JOINT STIPULATION
14
     v.                                           TO DISMISS ACTION WITH
15
                                                  PREJUDICE
     3 PHAZE ELECTRIC INC., a
16
     California corporation; and DOES 1
17   through 10,
18
     Defendants.
19

20          Having reviewed the stipulation of the parties to dismiss this action with
21   prejudice, and finding good cause thereon,
22          IT IS HEREBY ORDERED that this action be dismissed with prejudice,
23   with each party to bear their respective costs and attorneys’ fees as incurred against
24   one another.
25   Dated: July 2, 2019
26

27

28

                                          1
          [PROPOSED] ORDER ON JOINT STIPULATION TO DISMISS ACTION WITH PREJUDICE
